UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2356



G. MARK SEALS,

                                             Plaintiff - Appellant,

          versus


CITY OF WHEELING, West Virginia, as a
municipal corporation; JOSEPH PETRI, former
Wheeling Police Chief, individually and in
official capacity; THOMAS MILLER, Wheeling
Police Officer, individually and in official
capacity;   JOHN    DANIEL,    Wheeling   Police
Sergeant,   individually     and   in   official
capacity; TARIS FARABEE, Wheeling Police
Officer,   individually     and    in   official
capacity; JOHN DOE, One or more un-named,
individually and for officially sanctioned
actions; LAW ENFORCEMENT, any unidentified law
enforcement personnel, individually and in
official capacities; MANUFACTURER/SUPPLIER OF
PEPPER SPRAY, identity of corporation to be
determined and for officially sanctioned
actions; ODGEN NEWSPAPERS, INCORPORATED, a
West Virginia Corporation and for officially
sanctioned    actions;   OHIO     COUNTY,   WEST
VIRGINIA,    a    West    Virginia     political
subdivision for declaratory and injunctive
relief only; SCOTT SMITH, The Honorable, Ohio
County Prosecuting Attorney, for declaratory
and injunctive relief only; STATE OF WEST
VIRGINIA,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-68-5)
Submitted:   March 31, 2004              Decided:   April 13, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Mark Seals, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          G.   Mark   Seals   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See Seals v. City of

Wheeling, No. CA-02-68-5 (N.D.W. Va. Oct. 9, 2003).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -